 


109 HCON 219 IH: Expressing the sense of Congress regarding enhanced security for Taiwan.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 219 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Andrews submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding enhanced security for Taiwan. 
 
Whereas for over half a century a close relationship has existed between the United States and Taiwan which has been of enormous economic, cultural, and strategic advantage to both countries; 
Whereas Taiwan today is a full-fledged democracy with a vibrant economy and a vigorous multi-party political system that respects human rights and the rule of law and is an ally of the United States; 
Whereas the security of the 23 million people in Taiwan is threatened by the deployment by the People’s Republic of China of over 700 short-range ballistic missiles targeted at Taiwan, and the purchase by China of advanced weaponry systems, including Su-27 and Su-30 fighter planes, Kilo submarines, and Sovremenny destroyers; 
Whereas in a July 19, 2005 report, the Department of Defense stated that [t]he cross-Strait balance of power is shifting towards Beijing . . . Chinese air, naval and missile force modernization is increasing demands on Taiwan to develop countermeasures that would enable it to avoid being quickly overwhelmed; 
Whereas this report stated that military objectives of the People’s Republic of China include building counters to third-parties, including potential United States intervention in cross-Strait crises, and that Chinese preparations come against the background of a policy toward Taiwan that espouses peaceful reunification; 
Whereas Taiwan was threatened by missile exercises conducted by the People’s Republic of China in August 1995 and again in March 1996 when Taiwan was conducting its first free and direct presidential elections; 
Whereas section 2(b)(4) of the Taiwan Relations Act (22 U.S.C. 3301(b)(4)) considers any effort to determine the future of Taiwan by other than peaceful means, including by boycotts or embargoes, a threat to the peace and security of the Western Pacific area and of grave concern to the United States; 
Whereas section 2(b)(6) of the Taiwan Relations Act (22 U.S.C. 3301(b)(6)) requires the United States to maintain the capacity . . . to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan; 
Whereas United States generals and flag officers are not allowed to visit Taiwan and meet their Taiwanese counterparts regularly on a self-imposed prohibition by the Government of the United States and this lack of high-level regular military contacts will compromise an effective contingency plan when the United States responds to a potential cross-Strait crisis; and 
Whereas the July 14, 2005, comments by General Zhu Chenghu of the People’s Republic of China advocating the use of nuclear weapons against the United States are both damaging to relations between the United States and China and a violation of China’s commitment to resolve its differences with Taiwan peacefully: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)grave concerns exist concerning the continued deployment by the People's Republic of China of hundreds of ballistic missiles directed toward Taiwan, which threaten the security and stability in the Taiwan Strait;  
(2)the President should direct all appropriate officials of the Government of the United States to raise these concerns with the appropriate officials from the People's Republic of China, and should seek a public, immediate, and unequivocal renunciation from the leaders of the People’s Republic of China of any threat or use of force against Taiwan; 
(3)the President should abolish all restrictions on visits by United States military high-level officials to Taiwan to help safeguard United States security interests in the region;  
(4)the President should authorize the sale of the Aegis system to Taiwan, which would enable Taiwan to defend itself against the threat of a missile attack by the People’s Republic of China; and 
(5) the future of Taiwan should be determined free from coercion by the People’s Republic of China, peacefully, and with the express consent of the people of Taiwan through a democratic mechanism such as a referendum. 
 
